DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second end of the clincher tool" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is being interpreted to refer to the similar limitation of claim 3 from which claim 4 does not depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (PG Pub 2005/0056072 A1).
Regarding claim 1, Schmidt discloses a clincher tool (10), comprising: 
a body (22) including a first face (24) and a second face (26) substantially perpendicular to the first face (figs. 3-4); 
an anvil (64, 72, 74) slidably coupled (paragraph 20; via 62) to the body, 
the anvil being coupled to a first finger (46, 54) and a second finger (48, 56), 
the anvil being movable between a first position (fig. 3), in which the anvil is at a distal location (fig. 3) with respect to the body, and a second position (fig. 4), in which the anvil is at a proximal location (fig. 4) with respect to the body, 
the first finger being movable inwardly in a direction from the first face towards the second face and the second finger being movable inwardly in a direction from the second face towards the first face (figs. 3-4), providing a force configured to clinch a corner bead to a corner (paragraphs 19, 21 and 25); and 
at least 14; alternatively 12, 14, 16 and 18) coupled to the body, 
the impacting member being configured to impact the anvil for moving the first finger and the second finger to clinch the corner bead (paragraphs 21, 25).

Regarding claim 2, Schmidt discloses a handle (16) is disposed (fig. 1) on the impacting member (14), the handle is configured to be grasped by a user, and the handle is spaced apart (fig. 1) from the body (22) to define an opening (see fig. 1 below) between the handle and the body.

    PNG
    media_image1.png
    437
    619
    media_image1.png
    Greyscale


Regarding claim 3, Schmidt discloses the clincher tool (10) has a first end (fig. 1 left side) and a second end (right side fig. 1 near ), and the anvil (64, 72, 74) is adjacent the first end of the clincher tool.

Regarding claim 4, Schmidt discloses wherein the handle (16) is coupled to the body (22) between (fig. 1 – body is intermediate the anvil 64, 72, 74 and the second end of the tool near 76, 78) the anvil (64, 72, 74) and the second end (right side fig. 1) of the clincher tool (10).

Regarding claim 5, Schmidt discloses wherein the handle (16) is coupled to the body (22) by a fastener (42, 44; paragraph 18).

Regarding claim 6, Schmidt discloses wherein the body (22) includes a first slot (see corresponding slots for #46, 48 as depicted in figs. 2-4; paragraph 21) extending through the first face (24) and a second slot extending through the second face (26).

Regarding claim 7, Schmidt discloses wherein the first finger (46, 54) is coupled (via 50) to the body (22) for rotation through the first slot (figs. 2-4), and the second finger (48, 56) is coupled (via 52) to the body for rotation through the second slot (figs. 2-4; paragraphs 19 and 21).

Regarding claim 8, Schmidt discloses wherein the anvil (64, 72, 74) moves from the first position (fig. 3) to the second position (fig. 4) by an impacting force (paragraphs 21, 25) generated by the impacting member (14).

Regarding claim 9, Schmidt discloses herein the impacting member (14) is an electrically actuated (paragraph 16 – “an actuator 12, which is preferably electrically powered”; paragraph 24) driver.

Regarding claim 10, Schmidt discloses wherein: the impacting member includes a trigger (18), a handle (16), and an impacting tool (14), and the trigger and the handle are arranged spatially such that a user can grasp the handle and actuate the impacting mechanism with one hand via the trigger (figs. 1-1a; paragraphs 16, 24 and 25).

Regarding claim 13, Schmidt discloses wherein the impacting member (12, 14, 16 and 18) includes a pneumatic-powered (paragraph 16 “pneumatically”; claim 12) driver.

Regarding claim 14, Schmidt discloses wherein the first face (24) and the second face (26) of the body (22) are operable to align (fig. 3) a striking axis of the anvil (64, 72, 74) with the corner (32).

Regarding claim 15, Schmidt discloses wherein as the anvil (64, 72, 74) is moved from the first position (fig. 3) to the second position (fig. 4), the fingers (46, 54; 48, 56) exert a clamping force on a corner bead (paragraphs 21, 25).

Regarding claim 16, Schmidt discloses wherein the anvil (64, 72, 74), the first finger (46, 54), and the second finger (48, 56) transmit an impacting force imparted by the impacting member (14) from the anvil to a work surface (28; paragraphs 21, 25).

Regarding claim 17, Schmidt discloses wherein the first finger (46, 54) includes a first pivot point (50) permitting rotation of the first finger with respect to the anvil (64, 72, 74), and the second finger (48, 56) includes a second pivot point (52) permitting rotation of the second finger with respect to the anvil (paragraphs 19, 21 and 25).

Regarding claim 18, Schmidt discloses wherein the anvil (64, 72, 74) transmits the direction of the impacting force (fig. 4; #82) from a striking axis (longitudinal axis of 64 or that of 14) extending through the anvil to directions which extend generally perpendicular to each the first face and the second face of the body of the clincher tool and extend towards the corner (figs. 3-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (PG Pub 2005/0056072 A1) in view of Hu (US Patent 6,997,367 B2).
Regarding claim 11, Schmidt discloses an impacting member powered by other practical means (paragraph 16) including a driver (14), but does not specifically cite wherein the impacting member includes a spring-powered driver.
5, 53, 3, 31, 32) includes a spring-powered (53) driver (5).
Given the teachings of Hu, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the impacting member and driver of Schmidt to be spring-powered as in Hu.  Schmidt already notes that the driver can be powered by other practical means.  Hu teaches that one such known means of actuating an impact driver is to have it be spring loaded.  The benefit of this is that a spring loading can provide a consistent amount of force to driver as would be desired for repeated processes.

Regarding claim 12, Schmidt discloses an electrically actuated driver (paragraph 16 – “an actuator 12, which is preferably electrically powered”; paragraph 24), but fails to disclose wherein the impacting member includes a battery-powered driver.
However, Hu teaches wherein the impacting member (5, 53, 3, 31, 32) includes a battery-powered (col. 2 lines 50-53; claim 6) driver.
Given the teachings of Hu, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the electrically actuated driver of Schmidt be modified to be battery-powered.  Batteries were notoriously well-known in the art of hand tools and provide a means of supplying electrical energy to an electric tool while allowing it to be more portable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited.  The remainder of art cited is directed towards the general field of crimping tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731